 1325 NLRB No. 72NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Sears, Roebuck and Co. and Local 243, Inter-national Brotherhood of Teamsters, AFL±CIO.
Case 7±CA±40189March 23, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
BRAMEUpon a charge filed by the Union on September 8,1997, the General Counsel of the National Labor Rela-
tions Board issued a complaint on November 28, 1997,
against Sears, Roebuck and Co., the Respondent, alleg-
ing that it has violated Section 8(a)(1) and (5) of the
National Labor Relations Act. Although properly
served copies of the charge and complaint, the Re-
spondent failed to file an answer.On February 17, 1998, the General Counsel filed aMotion for Summary Judgment with the Board. On
February 19, 1998, the Board issued an order transfer-
ring the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-
spondent filed no response. The allegations in the mo-
tion are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-
close that the Region, by letter dated December 17,
1997, notified the Respondent that unless an answer
were received by December 31, 1997, a Motion for
Summary Judgment would be filed.In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporationwith offices in several States and offices within theState of Michigan, including an office and place ofbusiness at 34650 Mound Road, Sterling Heights,
Michigan, has been engaged in the retail sale of home
appliances and other goods. During the calendar year
ending December 31, 1996, the Respondent, in con-
ducting its business operations, derived gross revenues
valued in excess of $500,000 and purchased goods andmaterials valued in excess of $50,000 which it caused
to be transported to its stores in the State of Michigan
directly from points located outside the State of Michi-
gan. We find that the Respondent is an employer en-
gaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act and that the Union is a
labor organization within the meaning of Section 2(5)
of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The following employees constitute a unit appro-priate for the purposes of collective bargaining within
the meaning of Section 9(b) of the Act:All full-time and regular part-time Leadpersons,Technicians, Truck Mechanics, Servicepersons,
Shuttle Truck Drivers, Router Specialists, Service
Trainees, Parts Specialists, Fork Lift Drivers and
Clerk Specialists employed by the Respondent at
its Sterling Heights, Michigan facility; but exclud-
ing guards and supervisors as defined in the Act.At all material times, the Union has been the des-ignated exclusive collective-bargaining representative
of the unit and has been recognized as such representa-
tive by the Respondent. Such recognition has been set
forth in successive collective-bargaining agreements,
the most recent of which is effective by its terms for
the period from October 19, 1996, through October 19,
1999. At all material times, based on Section 9(a) of
the Act, the Union has been the exclusive collective-
bargaining representative of the unit.About June 26, July 27, and August 14, 1997, theUnion, by letters, requested the Respondent to provide
information needed to process and/or investigate a
grievance regarding the Respondent's intention to sub-
contract work performed by the unit. This information
is necessary for and relevant to the performance of the
Union as the exclusive collective-bargaining represent-
ative of the unit employees. Since about June 30,
1997, the Respondent has refused and/or failed to pro-
vide this information to the Union.CONCLUSIONOF
LAWBy the acts and conduct described above, the Re-spondent has been failing and refusing to bargain col-
lectively and in good faith with the exclusive collec-
tive-bargaining representative of its unit employees,
and has thereby engaged in unfair labor practices af- 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''fecting commerce within the meaning of Section8(a)(1) and (5) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has failed to
provide the Union information that is relevant and nec-
essary to its role as the exclusive bargaining represent-
ative of the unit employees, we shall order the Re-
spondent to furnish the Union the information re-
quested.ORDERThe National Labor Relations Board orders that theRespondent, Sears, Roebuck and Co., Sterling Heights,
Michigan, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Failing to provide requested information that isnecessary for and relevant to the performance of the
Union's role as the exclusive collective-bargaining rep-
resentative of the following unit employees:All full-time and regular part-time Leadpersons,Technicians, Truck Mechanics, Servicepersons,
Shuttle Truck Drivers, Router Specialists, Service
Trainees, Parts Specialists, Fork Lift Drivers and
Clerk Specialists employed by the Respondent at
its Sterling Heights, Michigan facility; but exclud-
ing guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Furnish Local 243, International Brotherhood ofTeamsters, AFL±CIO, in a timely manner, the informa-
tion it requested about June 26, July 27, and August
14, 1997.(b) Within 14 days after service by the Region, postat its facility in Sterling Heights, Michigan, copies of
the attached notice marked ``Appendix.''1Copies ofthe notice, on forms provided by the Regional Director
for Region 7, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that the no-tices are not altered, defaced or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since June 30, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.March 23, 1998
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJ. Robert Brame III, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail to provide requested informationthat is necessary for and relevant to the performance
of the Union's role as the exclusive collective-bargain-
ing representative of the following unit employees:All full-time and regular part-time Leadpersons,Technicians, Truck Mechanics, Servicepersons,
Shuttle Truck Drivers, Router Specialists, Service
Trainees, Parts Specialists, Fork Lift Drivers and
Clerk Specialists employed by us at our Sterling
Heights, Michigan facility; but excluding guards
and supervisors as defined in the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act. 3SEARS, ROEBUCK & CO.WEWILL
, in a timely fashion, furnish Local 243,International Brotherhood of Teamsters, AFL±CIO, theinformation it requested about June 26, July 27, andAugust 14, 1997.SEARS, ROEBUCK& CO.